11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Richard Tobias,                                 * From the 35th District Court
                                                  of Brown County,
                                                  Trial Court No. CV1903123.

Vs. No. 11-19-00247-CV                          * June 24, 2021

SLP Brownwood LLC d/b/a                         * Memorandum Opinion by Bailey, C.J.
Cross Country Healthcare Center,                  (Panel consists of: Bailey, C.J.,
the Owners of SLP Management, Inc.,               Trotter, J., and Williams, J.)
and Dr. N. Nigalye,

     This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against Richard Tobias.